Shearn, J.:
The action was brought to recover upon a judgment entered January 6, 1897, in an action by the plaintiff herein against the defendant’s intestate. On December 26, 1916, plaintiff caused a summons to be issued and on January 4, 1917, the summons and complaint were placed in the hands of the sheriff of the county of Bronx, where defendant resided, with the intent that same be served pursuant to section 399 of the Code, and service was effected on January 23, 1917. Defendant then joined issue and set up in bar that the action was not commenced within twenty years from the time the plaintiff was entitled to a mandate to enforce the judgment. Section 376 of the Code provides that a final judgment for a sum of money is presumed to be paid and satisfied after the expiration of twenty years from the time when the party recovering it was first entitled to a mandate to enforce it. It has been decided that this is a conclusive presumption. *165It was deemed by the Special Term that the case of Brinkman v. Cram (175 App. Div. 373) was decisive of this appeal. In that case Mr. Justice Page wrote a very carefully considered opinion as to whether the period of absence from the State, which under section 401 of the Code suspends the running of the Statute of Limitations, extended the twenty-year period provided for in section 376, and held that section 401 applied solely to limitations upon the commencement of actions and had no effect upon the presumption provided for in section 376. In the course of the opinion Mr. Justice Page pointed out that, while for some purposes and in certain aspects section 376 constitutes a Statute of Limitations, it is really a statute creating this conclusive presumption of payment. The learned justice at Special Term accordingly concluded that because it had held that section 401 had no relation to section 376, it followed that sections 398 and 399 had no relation to section 376; the former (398) declaring when an action is deemed to be commenced, and the latter (399) providing that an attempt to commence an action in a court of record under given circumstances such as are concededly present in the case at bar, is equivalent to the commencement thereof. In view of the decision in Seaman v. Clarke (60 App. Div. 416; affd., 170 N. Y. 594), which holds that section 376 is a Statute of Limitations, there appears at first blush to be some inconsistency between the opinion in the Brinkman case and that in the Seaman Case (60 App. Div. 422). But it clearly appears in the Brinkman case to have been our opinion that for some purposes, such as those involved in the Seaman case and such as are involved in this case, section 376 is, in a sense, a Statute of Limitations. That is to say, unless an action on a judgment is commenced within twenty years after the judgment is recovered, the right of action thereon is extinguished, and it cannot be affected or extended by any Code provisions with reference to the method of reckoning time. However, once an action is actually commenced within the twenty years, the statute cannot be set up as a bar, even though at the time the answer is served more than twenty years have expired. This is clearly held in Seaman v. Clarke (supra). The presumption of payment is determined by reckoning back from the time when the action on *166the judgment is commenced. If at that time the period of twenty years has not elapsed, there is no presumption, whereas, if twenty years have elapsed, the presumption is conclusive and no right of action exists.
It only remains, therefore, to determine whether in this case the action was commenced within the twenty-year period That it was, it seems to me, there can be no doubt, because the Code expressly provides that an action is deemed to have been commenced when the things which were done in this case have been done, namely, the summons delivered to the sheriff and the delivery is followed by service. This works no extension of the time within which an action is begun. It is the commencement of an action. As this action was actually commenced within the twenty-year period, the court erred in directing a verdict for the defendant.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Scott, Dowling, Smith and Page, JJ., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event.